Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 11 and 18 are objected to because of the following informalities:  
Claim 1 cites “receiving, in real-time at a remote server, a stream of visual data:” “one or more audio signals, one or more sensor signals:”
Claim 11 cites “receiving, in real-time at a remote server, a stream of visual data:” “generating the real-time AR data by integrating the stream of received visual data. AR input…” “one or more sensor signals: or combinations thereof…”
Claim 18 cites “receiving, in real-time at a remote server, a stream of visual data:” “generating the real-time AR data by integrating the stream of received visual data. AR input data…” “and knowledge data corresponding to the knowledge input: and …”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-27 of US Patent 10,657,690. Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims have the same scope of the US Patent.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Instant Application 16/799,610
US Patent  10,657,690
1
1, 7
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11, 17
12
12
13
13
14
14
15
15
16
16
17
17
18
18, 24
19
19
20
20
21
21

22
23
23
24
24
25
25
26
26
27
27


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/WEIMING HE/
Primary Examiner, Art Unit 2612